Opinion filed March 21, 2019




                                     In The

        Eleventh Court of Appeals
                                   ___________

                               No. 11-18-00175-CR
                                   ___________

                     DOMINIQUE GREEN, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 27329A


                     MEMORANDUM OPINION
      Based upon an open plea of guilty, the trial court convicted Appellant,
Dominique Green, of the third-degree felony offense of injury to a child. The trial
court assessed Appellant’s punishment at confinement for six years. We affirm.
      Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, and a copy of the reporter’s record. Counsel advised
Appellant of her right to review the record and file a response to counsel’s brief.
Counsel also advised Appellant of her right to file a petition for discretionary review
in order to seek review by the Texas Court of Criminal Appeals. See TEX. R. APP. P.
48.4, 68. Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v.
State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
         Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that the appeal is frivolous and without merit. 1
         We grant counsel’s motion to withdraw and affirm the judgment of the trial
court.


                                                                   PER CURIAM
March 21, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.2

Willson, J., not participating.




         1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.
         2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2